 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                 )   CR-18-00039-PHX-DLR
                                               )
10              Plaintiff,                     )
                                               )   ORDER OF DETENTION
11   vs.                                       )
                                               )
12   Kristin Sue Casoose,                      )
                                               )
13              Defendant.                     )
                                               )
14                                             )
15          Defendant was released on Pretrial Supervision on 2/212018. Pretrial Services filed
16   a Petition for Action on Conditions of Pretrial Release alleging that defendant violated the
17   terms of her release. Defendant was arrested and appears before the Court with counsel.
18          Counsel for defendant advises the Court that defendant wishes to waive her right to
19   a hearing on the petition and admit to Allegation No. 1. The Court addressed defendant and

20   advised defendant of her right to remain silent, to continued representation by counsel, to

21   provide evidence on her behalf, and the government's obligation to prove that defendant

22   violated at least one condition of release by clear and convincing evidence. Defendant

23   advised she understood these rights and confirmed that she wanted to waive her right to a

24   hearing.

25          Based on defendant's admission to Allegation No. 1 in the petition, the Court finds
     that defendant violated at least one condition of her release. Further, that defendant is
26
     unlikely to abide by any condition or combination of conditions of release.
27
28
 1         IT IS THEREFORE ORDERED that the defendant's release is revoked and she is
 2   detained pending further order of the Court.
 3         DATED this 7th day of May, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
